K.K. HALL, Circuit Judge,
concurring in part and dissenting in part;
I concur in the reversal of Fitzpatrick’s conviction for the reasons contained in Section IV of the majority opinion. However, I do not agree that the introduction of certain evidence warrants a new trial for Ham and Sheldon. Therefore, I respectfully dissent.*
I.
The majority correctly outlines the government’s theory advanced in support of introducing the evidence concerning child molestation and homosexuality — Bryant was publishing accusations that Ham had engaged in homosexual activity arid had permitted child molestation in the New Vrindabin community, and Ham decided to have him murdered to silence him. The government hoped to show that Bryant’s accusations had a basis in fact and, as such, constituted a real threat to Ham.
The majority assumes arguendo that this evidence was admissible under Fed.R.Evid. 404(b) to prove motive. The decision to vacate the convictions is grounded in Rule 403: “Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice-” (emphasis added). The majority “aecept[s] without need of extensive argument that implications of child molestation, homosexuality, and abuse of women unfairly prejudice a defendant. Indeed, no evidence could be more inflammatory or more prejudicial than allegations of child molestation.” Op. at 1252. I agree that such evidence' prejudices defendants. My disagreement with the majority boils' down to a differing view of the relative weights of the probative value and prejudicial effect of the evidence.
If Bryant were merely making wild allegations characteristic of a disgruntled former group member, I believe that a jury would be unlikely to infer a motive to murder from the allegations. If the allegations were true, however, a motive to silence the accuser becomes appreciably stronger, and not, as the majority states, merely “slightly more likely.” Op. at 1253. A lone, cranky voice is merely an annoyance. When the voice has the ring of truth, however, it becomes a .threat. Inasmuch as “we must look at the evidence in the light most favorable to its proponent, maximizing its probative value and minimizing its prejudicial effect,” I would assign a great deal more weight to the probative value side of the Rule 403 balance beam. United States v. Simpson, 910 F.2d 154, 157 (4th Cir.1990) (internal quotation omitted).
In the context of Rule 403 rulings, appellate courts have been particularly deferential to the lower courts. “It has been said that ... undue prejudice would seem to require exclusion [under Rule 403] only in those instances where the trial judge believes that there is a genuine risk that the emotions of the jury will be excited to irrational behavior, and that this risk is disproportionate to the probative value of the offered evidence.” United States v. Masters, 622 F.2d 83, 87 *1256(4th Cir.1980) (internal quotation omitted). As the majority notes, a reversal of a conviction on the basis of improperly admitted evidence must be based on a finding that the trial judge acted “arbitrarily or irrationally.” Op. at 1252 (quoting United States v. Simpson, 910 F.2d at 157). When the district court’s cautionary instructions are factored into the analysis, the ease for overturning the convictions is weakened even further. See Masters, 622 F.2d at 87-88 (“Such prejudice, if any, can generally be 'obviated by a cautionary or limiting instruction....").
The admission of the West 57th Street tape, on which Ham compared women to dogs and advocated mild physical discipline of wives by their husbands, presents a somewhat closer case. Ham’s statements were relevant for impeachment purposes. After the tape had, been viewed by the jury, the trial court had second thoughts about its introduction and instructed the jury to consider only the statements made by Ham for the purposes of assessing his credibility. With regard to the remainder of the tape, the court told the jury “to put it out of your mind. Just forget all about it.” I do not take issue with the majority’s statement that the tape was “more prejudicial than probative.” Again, however, the question is whether the trial court acted “arbitrarily or irrationally” in admitting' this piece of evidence. I do not believe the lower court’s decision can be so characterized.
Only the “most extraordinary of circumstances” justify overturning a conviction on the basis of improperly admitted evidence. United States v. Heyward, 729 F.2d 297, 301 n. 2 (4th Cir.1984) (internal citation omitted), cert. denied, 469 U.S. 1105, 105 S.Ct. 776, 83 L.Ed.2d 772 (1985). The mixed verdict—Ham was found not guilty of Count IV, conspiracy to murder Bryant—indicates that the jury was not “excited to irrational behavior” in its deliberations. Masters, 622 F.2d at 87; see, also, United States v. Richman, 600 F.2d 286, 299-300 (1st Cir.1979) (mixed verdict “demonstrates the jury’s ability to segregate the .evidence and carefully weigh against which defendant, it was applicable”).
II.
Sheldon left New Vrindaban in 1977 or 1978 to become president of a Krishna temple in Ohio. Although he was not implicated in child molestation or homosexuality and was not the subject of the West 57th Street tape, the majority concludes that “[a]ny evidence that prejudiced New Vrindaban and the Hare Krishna religion would likewise prejudice Sheldon as a leader in that community and religion.” Op. at 1253. This represents an unprecedented extension of Rule 403. The connection between Sheldon and the purportedly prejudicial evidence is simply too attenuated for any appreciable prejudice to flow to him.
I would affirm the convictions and sentences of Ham and Sheldon.

 The majority does not reach the other issues raised by Ham and Sheldon in their respective appeals. While I only discuss the evidentiary issues upon which the majority bases its judgment, I would not vacate or reverse the convictions on any of the other grounds raised by the defendants.